DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-5 and 18-20), drawn to a multicomponent filament, in the reply filed on 06/14/2021 is acknowledged.  The traversal is on the ground(s) that the cited prior art Webb et al. (US 2004/0214498 A1) does not read on the amended Claim 1.  This is not found persuasive because, as outlined in the rejection below, the features of Claim 1 as currently presented (i.e. the shared technical feature) is not a special technical feature as it does not make a contribution over the prior art in view of IDS reference Pham et al. (US 2016/0355951 A1) and IDS reference Webb et al. (US 2004/0214498 A1).
Pham teaches multicomponent fibers arranged in a sheath-core configuration comprising a polymer core and a hydrophilic polymeric sheath wherein the core is more hydrophobic than the sheath (see Abstract). Pham teaches an exemplary multicomponent fiber (see Example 4 & [0152]) wherein a hydrophilic aliphatic polyether-based thermoplastic polyurethane was used as the sheath (corresponding to the second component) and wherein a mechanically stronger more hydrophobic aliphatic polyether-based thermoplastic polyurethane material was used as the core (corresponding to the first component). 
	Concerning the limitation wherein the product is a filament, Pham teaches that the fibers of Example 4 are produced using slit-surface, core-sheath electrospinning (see [0152]). Pham teaches that such a method creates long, continuous fibers (see [0041]), i.e. filaments. See also Fig. 12 which shows SEM images of the fibers of Example 4 (see [0153]) which appear to be continuous filaments. Therefore, the fibers of Pham’s Example 4 are regarded by the Examiner 
	Concerning the composition of the second component, Pham suggests that polyurethanes employed as the sheath are generally formed from diisocyantes, long-chain diols, and chain extenders (see [0062]) and that hydrophilic polyurethanes include hydrophilic segments (see [0065]). However, Pham appears silent with respect to the specific chemical composition of the hydrophilic aliphatic polyether-based thermoplastic polyurethane in the sheath (i.e. the second component) including the wt% of the hydrophilic segments. 
	In the analogous art of multicomponent fibers, Webb teaches that thermoplastic polyurethanes (made using a high molecular weight diol, an organic isocyanate, and a chain extender) having good fiber formability but thermoplastic, low hardness (see [0043]) preferably have a weight percentage of hard segments (% HS), which is an index of the diisocyante and chain extender content and related to the hardness of polyurethanes, of about 20-40 weight percent (see [0047]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to form polyurethane sheath in the multicomponent filament of Pham such that the polyurethane includes 20-40% HS for the benefit of creating a sheath with good fiber formability but low (i.e. thermoplastic) hardness as suggested by Webb. Such a modification would yield a polyurethane second component with a diol (hydrophilic) segment content of about 60-80 weight percent which falls within the claimed range. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2021.
Information Disclosure Statement
The information disclosure statement (IDS) filed 09/12/2021 and the information therein has been considered by the Examiner. The Examiner notes that the following cited documents have been considered although they do not appear to pertain to the subject matter of the instant invention (that is a multicomponent filament): 
US 2004/0156760 A1 (Watanabe) – Directed to a catalyst carrier holding material useful in a catalytic converter
US 7,346,364 B1 (Tsien et al) – Directed to power/data rate control in a multi-rate wireless system

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the instant claim recites the limitation “the thermoplastic polymer” in line 1. There is insufficient antecedent basis for this limitation in the claim. More specifically, the parent Claim 1 recites both “a first component comprising a hydrophobic thermoplastic polymer” and “a second component comprising a hydrophilic thermoplastic polymer” so it is unclear which of these components is intended to be further limited by the instant claim. 

Dependent Claims 3-5 and 20 are rejected for failing to overcome the deficiencies of the parent Claim 2. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 5, the instant claim recites “the multicomponent filament of Claim 2, wherein the first component is a core and second component is a sheath in a core/sheath multicomponent filament”. Claim 2 depends from Claim 1 which currently recites “a multicomponent filament arranged in a sheath-core configuration… wherein the first component configures a core within the sheath-core configuration [and] wherein the second component configures a sheath within the sheath-core configuration”. Accordingly it is the Examiner’s position that Claim 5 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Pham et al. (US 2016/0355951 A1) in view of IDS reference Webb et al. (US 2004/0214498 A1).
Regarding Claim 1, Pham teaches multicomponent fibers arranged in a sheath-core configuration comprising a polymer core and a hydrophilic polymeric sheath wherein the core is more hydrophobic than the sheath (see Abstract). Pham teaches an exemplary multicomponent fiber (see Example 4 & [0152]) wherein a hydrophilic aliphatic polyether-based thermoplastic corresponding to the second component of the instant claim) and wherein a mechanically stronger more hydrophobic aliphatic polyether-based thermoplastic polyurethane material was used as the core (corresponding to the first component of the instant claim). 
	Concerning the limitation of the instant claim wherein the product is a filament, Pham teaches that the fibers of Example 4 are produced using slit-surface, core-sheath electrospinning (see [0152]). Pham teaches that such a method creates long, continuous fibers (see [0041]), i.e. filaments. See also Fig. 12 which shows SEM images of the fibers of Example 4 (see [0153]) which appear to be continuous filaments. Therefore, the fibers of Pham’s Example 4 are regarded by the Examiner meet the limitation “multicomponent filament” as required by the instant claim. Likewise, the fibers are regarded to meet the limitation wherein the first component is capable of forming a continuous filament with the second component. 
	Concerning the composition of the second component, Pham suggests that polyurethanes employed as the sheath are generally formed from diisocyantes, long-chain diols, and chain extenders (see [0062]) and that hydrophilic polyurethanes include hydrophilic segments (see [0065]). However, Pham appears silent with respect to the specific chemical composition of the hydrophilic aliphatic polyether-based thermoplastic polyurethane in the sheath (i.e. the second component) including the wt% of the hydrophilic segments. 
	In the analogous art of multicomponent fibers, Webb teaches that thermoplastic polyurethanes (made using a high molecular weight diol, an organic isocyanate, and a chain extender) having good fiber formability but thermoplastic, low hardness (see [0043]) preferably have a weight percentage of hard segments (% HS), which is an index of the diisocyante and chain extender content and related to the hardness of polyurethanes, of about 20-40 weight percent (see [0047]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to form polyurethane sheath in the multicomponent filament of Pham such that the polyurethane includes 20-40% HS for the 
	
	Regarding Claim 18, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above. Pham also teaches that the filaments have an average diameter of 2 microns (see [0153]) which falls within the claimed range of “no greater than 50 micrometers.”

	Regarding Claim 19, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above wherein the hydrophilic thermoplastic polymer (i.e. the second component of the sheath) is an aliphatic thermoplastic polyurethane polymer (see Pham [0152]). 

Claims 2-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2016/0355951 A1) in view of Webb et al. (US 2004/0214498 A1) as applied to Claim 1 above, and further in view of Misra et al. ("Influence of Molecular Weight Distribution on the Structure and Properties of Melt-Spun Polypropylene Filaments" Journal of Applied Polymer Science, Vol 56, Pgs 1761-1779. 1996).
Regarding Claim 2, Pham in view of Webb teaches the multicomponent filament according to Claim 1 above wherein the core includes a thermoplastic polyurethane rather than a thermoplastic polyolefin as required by the instant claim. However, Pham also suggests that a variety of polymers may be used in the core including homopolymers/copolymers formed from unsaturated hydrocarbon monomers such as ethylene and propylene (see [0066]), i.e. polyolefins. Therefore, given the teachings of Pham, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyurethane core in the filaments of Pham in view of Webb for a thermoplastic polyolefin core 
Concerning the melt flow index of said thermoplastic olefin, the prior art combination appears silent. However, in the analogous art of polyolefin (polypropylene) filaments, Misra teaches that it was known in the art at the effective filing date of the claimed invention that melt flow rate (MFR) influences filament properties such that a decrease in MFR (corresponding to an increase in weight-average molecular weight of the polymer) produced an increase in crystallinity, tensile strength, and tensile modulus (see Synopsis). As these properties are variables that can be modified, among others, by adjusting said melt flow rate, the precise melt flow rate (or melt flow index as recited in the claims) would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without a persuasive showing of secondary considerations, the claimed melt flow index cannot be considered critical. Accordingly, one of ordinary skill in the art at the effective filing date of the claimed invention would have optimized, by routine experimentation, the melt flow index of the thermoplastic polyolefin core in the filament of Pham in view of Webb (such as within the claimed range of 10g/10min to 100g/10min at 190ºC) to obtain the desired balance between filament crystallinity and tensile strength/modulus (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).

Regarding Claims 3-4, Pham in view of Webb and Misra teaches the multicomponent filament according to Claim 2 above. The prior art combination appears silent with respect to the specific chemical composition of the hydrophilic segments in the hydrophilic aliphatic polyether-based thermoplastic polyurethane in the sheath (i.e. the second component). However, both Pham suggests that suitable diols (hydrophilic segments) include polyether diols such as polyethylene glycol (see Pham [0062]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the hydrophilic segments of the polyurethane in the sheath of the multicomponent filament of Pham in view of Webb using polyethylene glycol. The above selection of a hydrophilic segment from the list of materials in the prior art would have been a choice from a finite number of identified, predictable solutions of a diol useful a polyurethane material which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). Polyethylene glycol is considered to be a polyalkylene oxide as required by instant Claim 3. 

Regarding Claim 5, Pham in view of Webb and Misra teaches the multicomponent filament according to Claim 2 above wherein the first component is a core and the second component is a sheath in a core/sheath multicomponent filament. 

	Regarding Claim 20, Pham in view of Webb and Misra teaches the multicomponent filament according to Claim 3 above but the prior art combination appears silent with respect to the specific formula weight of the polyalkylene oxide block subunits in the polyurethane sheath of the filaments. However, Webb teaches that thermoplastic polyurethanes having good fiber formability but thermoplastic, low hardness (see [0043]) preferably include diol subunits (i.e. hydrophilic segments) having an average molecule weight of 500-5,000 Daltons (see [0044]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art at the effective filing date of the claimed invention to form polyurethane sheath in the multicomponent filament of Pham in view of Webb and Misra such that the polyurethane includes diol (hydrophilic) 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. Since the range of the prior art (500-5000 Daltons) encompasses the claimed range (1000-2000 Daltons), the instant claim is regarded to be unpatentable. 

















Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
Kobayashi et al. (US 5,164,262 A) teaches polyurethane-containing fibers and suggests that the hardness level of a polyurethane can easily be set by changing the ration of the crystal forming portion (i.e. the hard segment) (see Col. 3, lines 20-25). 
Xiang et al. (US 2006/0216506 A1) teaches a bicomponent sheath-core fiber using thermoplastic polyurethane as the sheath and polypropylene as the core (see Example 1). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789